DETAILED ACTION
Status of the Claims
This Office Action is in response to the Application filed 15 September 2020.
Claims 1-20 are pending and have been examined in this Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6 and 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pourfallah et al., US Patent Application Publication 2012/0253852 A1 (“Pourfallah”) and further in view of Blinn et al., US Patent Application Publication 2004/0254891 A1 (“Blinn”).

As per Claims 1 and 10 regarding “a security-based system and method for facilitating a transaction, comprising:  a computer system having one or more processors with computer program instruction that when executed, cause the computer system to: obtain a request associated with a user account from a client device, having a restriction associated with the user account.”  Pourfallah in at least the ABSTRACT discloses receiving a restricted-use account from a user.
Regarding “generate a graphic indicium based on the request and the restriction included in the request, the graphic indicium being encoded with the restriction; and.”  Pourfallah in at least paragraph 46 discloses POS terminal 109 generating a QR code for a user’s restricted-use account.  Pourfallah does not specifically disclose “restricting a user’s account” however; Blinn in at least paragraphs 25 and 46 discloses applying restrictions to various accounts.  It would have been obvious, at the time of the invention, to one of ordinary skill to combine by known methods and to achieve predictable results the well-known methods of Pourfallah’s use of restricted-use accounts with the equally well-known methods of Blinn’s application of restrictions on user’s accounts with the motivation to overcome the difficulties of using various accounts in financial transactions (Blinn paragraphs 5-6).
Regarding “send the graphic indicium to the client device to facilitate a transaction using the graphic indicium.”  Pourfallah does not specifically disclose “graphic indicium” however; Pourfallah in at least paragraph 49 discloses the user capturing the POS terminal generated Quick Response (“QR”) on the user’s device and utilizing the QR code for facilitating a transaction.

As per Claims 2 and 11, which depend respectively from Claim 1 and Claim 10 regarding “the computer system obtaining a termination request associated with the graphic indicium and invalidating the graphic indicium in response to the termination request.”  Pourfallah in at least paragraph 86 discloses a QR having a time-limited validity period.

As per Claims 3-4 and 12, which depend respectively from Claim 1 and Claim 10 regarding “obtaining information associated with the graphic indicium and a request to authorize the transaction, the information including the restriction.” Pourfallah in at least paragraph 46 discloses POS terminal 109 generating a QR code for a user’s restricted-use account.   Pourfallah in at least paragraph 49 discloses the user capturing the POS terminal generated Quick Response (“QR”) on the user’s device and utilizing the QR code for facilitating a transaction.
Regarding “identify and determine if the restriction included in the information associated with the graphic indicium satisfies the restriction and authorize the transaction in response to the determination that the transaction satisfies the restriction.”  Pourfallah in at least the ABSTRACT and paragraphs 35, 37 and 43-44  discloses “determining if an item being purchased is eligible for the restricted-account usage.”

As per Claims 5 and 13, which depend respectively from Claim 1 and Claim 10 regarding “obtaining identification information associated with the graphic indicium, determining if the obtained identification information corresponds to stored identification information associated with the graphic indicium and authorize the transaction in response to the determination.”  Pourfallah in at least paragraph 43-50 discloses determining the products which may be purchased with a restricted-use account.

As per Claims 6 and 14, which depend respectively from Claim 1 and Claim 10 regarding “wherein the restriction includes a restriction on one or more actions conducted with the user account and wherein the restriction is set by a user of the user account.”  Pourfallah does not disclose this limitation however; Blinn in at least paragraph 47 discloses “a mother purchasing a gift certificate and placing usage restriction on the gift certificate.”  It would have been obvious, at the time of the invention, to one of ordinary skill to combine by known methods and to achieve predictable results the well-known methods of Pourfallah’s use of restricted-use accounts with the equally well-known methods of Blinn’s application of restrictions on user’s accounts with the motivation to overcome the difficulties of using various accounts in financial transactions (Blinn paragraphs 5-6).

Claim(s) 7, 8, 9 and 15, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pourfallah et al., US Patent Application Publication 2012/0253852 A1 (“Pourfallah”) and further in view of Blinn et al., US Patent Application Publication 2004/0254891 A1 (“Blinn”) as applied respectively to Claim 1 and 10 and further in view of Casey et al., US Patent Application Publication 2013/0018792 A1 (“Casey”).

As per Claims 7 and 15 which depend respectively from Claim 1 and Claim 10 regarding “wherein the computer system obtains an updated request including an updated restriction associated with the user account.”  Pourfallah and Blinn do not disclose this limitation however Casey in at least paragraphs 9 and 11 discloses “receiving a request to update/change the financial transaction rules (restrictions) of a financial account.
Regarding “generating a new graphic indicium based on the requested updated restriction and sending the new graphic indicium to the client device to facilitate another transaction using the new graphic indicium.” Pourfallah in at least paragraph 46 discloses POS terminal 109 generating a QR code for a user’s restricted-use account.  Pourfallah does not specifically disclose “graphic indicium” however; Pourfallah in at least paragraph 49 discloses the user capturing the POS terminal generated Quick Response (“QR”) on the user’s device and utilizing the QR code for facilitating a transaction.
It would have been obvious, at the time of the invention to one of ordinary skill to combine by know methods and to achieve predictable results the financial account restriction as taught by Pourfallah and Blinn with the equally well-known financial account restriction as taught by Casey with the motivation to control the use of payment cards (Casey, paragraph 6 and 7).

As per Claims 8 and 16, which depend respectively from Claim 1 and Claim 10 regarding “wherein the restriction  includes a time period associated with the graphic indicium.” Pourfallah in at least paragraph 86 discloses a QR having a time-limited validity period.
Regarding “identifying the time period included in the information associated with the graphic indicium; determine whether a time of the transaction satisfied the time period and authorize the transaction in response to the determination that the time of the transaction satisfies the time period.” Pourfallah in at least paragraph 86 discloses a QR having a time-limited validity period.  Pourfallah and Blinn do not specifically disclose “determining if the time of the transaction satisfied the time period” however, Casey in at least paragraphs 10 and 11 discloses “restriction that limit spending over a particular time period.  Casey in at least paragraphs 86-90 discloses “time periods during which transaction may be approved or denied.”
It would have been obvious, at the time of the invention to one of ordinary skill to combine by know methods and to achieve predictable results the financial account restriction as taught by Pourfallah and Blinn with the equally well-known financial account restriction as taught by Casey with the motivation to control the use of payment cards (Casey, paragraph 6 and 7).

As per Claims 9 and 17, which depend respectively from Claim 1 and Claim 10 regarding “wherein the restriction includes an authorized region associated with the graphic indicium and determining if the transaction is or is not authorized for the region (location).”  Pourfallah and Blinn do not appear to address this limitation however; Casey in at least the ABSTRACT and paragraphs 69, 85. 91. 113 and 115 discloses determining if a financial transaction is occurring in a geographic location having financial transaction restrictions.
It would have been obvious, at the time of the invention to one of ordinary skill to combine by know methods and to achieve predictable results the financial account restriction as taught by Pourfallah and Blinn with the equally well-known financial account restriction as taught by Casey with the motivation to control the use of payment cards (Casey, paragraph 6 and 7).

	Claims 18-20 recite similar limitation as the claims above and are rejected in a similar manner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DANNEMAN whose telephone number is (571)270-1863. The examiner can normally be reached Mon-Thurs, 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL DANNEMAN/Primary Examiner, Art Unit 3687